Citation Nr: 1444730	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-09 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for the service-connected tinnitus.

2. Entitlement to a rating in excess of 10 percent for the service-connected intervertebral disc syndrome (IVDS) of the lumbar spine (previously evaluated as lumbosacral strain).

3. Entitlement to a rating in excess of 10 percent for the service-connected bilateral hearing loss.

4. Entitlement to service connection for sleep apnea, to include claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to June 1986.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2013 rating decisions issued by the RO.  

The Veteran also disagreed with the RO's initial decision to deny the claim of service connection for PTSD. During the pendency of the appeal, the RO, in an August 2014 decision, granted service connection for PTSD and assigned a 70 percent rating, effective on May 18, 2012. 

Therefore, his appeal concerning service connection for PTSD has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issues of increased ratings for the service-connected IVDS of the lumbar spine and bilateral hearing loss as well as service connection for sleep apnea, to include as secondary to the service-connected PTSD are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

An increased rating higher than 10 percent is not assignable for the service-connected tinnitus in accordance with the provisions of Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

The claim for an increased rating higher than 10 percent for service-connected tinnitus must be denied by law.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.87, DC 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  The resolution of the appeal is dependent on the regulations pertaining to the rating of the service-connected tinnitus.  



Analysis

Tinnitus is evaluated under 38 C.F.R. § 4.87, DC 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, DC 6260, note 2 (2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. Court of Appeals for Veterans Claims (Court) reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10-percent rating could be provided for tinnitus, whether perceived as bilateral or unilateral. The Court held that pre-1999 and pre-June 13, 2003, versions of DC 6260 required that VA assign separate 10-percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit). The Federal Circuit reversed the Court's decision in Smith and affirmed VA's long-standing interpretation of DC 6260.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit cited to the significance of VA's interpretation of its own regulations and concluded that the Court erred in not deferring to that interpretation, which in this case would limit the rating of tinnitus to a single evaluation regardless of whether the disability was unilateral or bilateral in nature. 

The Federal Circuit similarly noted that there was no language in the applicable diagnostic criteria clearly indicating that dual evaluations were required. Id. In view of the Federal Circuit's decision in Smith, the interpretation of the pre- 2003 version of DC 6260 potentially asserted by the Veteran must be rejected.  

In this case, the 10 percent rating is the maximum schedular rating the Veteran can receive for his service-connected tinnitus. 

Further, the Board finds no other applicable diagnostic code on which a higher rating for the service-connected tinnitus could be assigned.  See 38 C.F.R. § 4.87. 

For these reasons, the Board finds that the assertions of the Veteran are without legal merit, and the claim for an increased rating for the service-connected tinnitus must be denied in this case. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.

The discussion reflects that the symptoms and effects of the service-connected tinnitus are fully contemplated by the applicable rating criteria. 

Thus, referral for an extraschedular consideration is not indicated. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 


ORDER

The claim for an increased rating in excess of 10 percent for the service-connected tinnitus is denied by operation of law.


REMAND

In his July 2009 Notice of Disagreement (NOD), the Veteran essentially reports a worsening of symptoms related to his lumbar spine and bilateral hearing loss disabilities. 

He was last afforded VA examinations specifically addressing these disabilities in July 2008. VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Therefore, the Board finds that current VA examinations are necessary for the purpose of ascertaining the current severity the service-connected IVDS of the lumbar spine and bilateral hearing loss.

Any outstanding treatment records also should be obtained and associated with the record.  

With regard to the Veteran's claim for service connection for sleep apnea, to include claimed as secondary to service-connected PTSD, the Board notes that, in April 2014, the Veteran submitted correspondence expressing what appears to be  disagreement with the August 2013 rating decision that denied the claim of service connection. 

To date, however, the RO has not issued a Statement of the Case (SOC) regarding this particular issue in response to the Veteran's notice of disagreement (NOD). 

Therefore, remand is necessary to cure this defect. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999). The RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should take appropriate steps to furnish a SOC addressing the issue of service connection for sleep apnea, to include as secondary to service-connected PTSD to the Veteran and his representative. Only if the Veteran perfects his appeal by filing a timely Substantive Appeal should this matter be returned to the Board for further review. 

2. The RO should take all indicated action to contact the Veteran in order to have him identify all treatment received for his service-connected IVDS of the lumbar spine and bilateral hearing loss since July 2008.  Based on his response, the RO should obtain copies of any outstanding records from the identified health care provider.  
 
3. The AOJ then should have the Veteran scheduled for a VA examination to evaluate the current severity of the service-connected lumbar spine disability. All tests and studies, to include range of motion testing, must be conducted.  

The claims folder should be made available to the examiner for review.  

The examiner should provide an accurate and fully descriptive assessment of the service-connected lumbar spine disability, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner must provide a complete rationale for any opinion rendered.  

4. The AOJ then should have the Veteran scheduled for a VA examination to evaluate the current severity of the service-connected bilateral hearing loss disability. All tests and studies must be conducted.  

The claims folder should be made available to the examiner for review.  

The examiner must provide a complete rationale for any opinion rendered.  

5. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


